           Case 3:21-cv-05071-RSM-BAT Document 22 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSHUA G. FRANKLIN SR.,

 9                              Plaintiff,                 CASE NO. 3:21-cv-05071-RSM-BAT

10           v.                                            ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION
11   JOHN ACKERMAN, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Defendants’ Motion to Dismiss (Dkt. 17) is GRANTED in part and DENIED in

19   part. Plaintiff has failed to state a claim upon which relief may be granted with respect to his Due

20   Process claims related to the grievance process and those claims are dismissed with prejudice

21   against all Defendants. Plaintiff has failed to state a claim upon which relief may be granted with

22   respect to his constitutional claims of inadequate medical care, and his state law claims of

23   intentional infliction of emotional distress and medical negligence, alleged against Defendants



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
           Case 3:21-cv-05071-RSM-BAT Document 22 Filed 09/21/21 Page 2 of 2




 1   John Ackerman and C. Hackney, and those claim are dismissed without prejudice. The dismissed

 2   claims are dismissed without leave to amend. Plaintiff has stated a claim with respect to his

 3   constitutional claims of inadequate medical care and his state law claims of intentional infliction

 4   of emotional distress and negligence, alleged against Defendants K. Vandenberg, A. Rice, M.

 5   Paulus, and Kerri Taft, and those claims shall proceed.

 6          (3)     The action is referred back to Magistrate Judge Brian A. Tsuchida for further

 7   proceedings on the remaining claims.

 8          (4)     The Clerk is directed to send copies of this Order to the parties and to Judge

 9   Tsuchida.

10          DATED this 21st day of September, 2021.

11

12

13                                                 A
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
